Citation Nr: 0028409	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-10 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the character of the serviceman's service is a bar to 
VA survivor benefits, to include Dependency and Indemnity 
Compensation (DIC).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The appellant's spouse (also referred to as the serviceman) 
entered active duty in November 1969 and received a discharge 
under other than honorable conditions in May 1971. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1997 decision from the Roanoke, Virginia 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to dependency and indemnity 
compensation (DIC), nonservice-connected death pension, and 
accrued benefits on the basis that the character of the 
appellant's spouse's service did not entitle his surviving 
dependents to VA benefits.  She appealed that decision with 
respect to DIC benefits.  


FINDINGS OF FACT

1.  The serviceman was awarded an other than honorable 
discharge for willful and persistent misconduct; thus, the 
discharge was under dishonorable conditions.  

2.  There is no competent evidence that the serviceman was 
insane at the time of the offenses.



CONCLUSION OF LAW

The character of the serviceman's discharge precludes 
entitlement to VA benefits, including DIC.  38 U.S.C.A. §§ 
101(2), 5303 (West 1991); 38 C.F.R. §§ 3.12, 3.354, (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

The serviceman's DD Form 214 reflects that he served in the 
Republic of Vietnam from May 10, 1970 to May 29, 1971, and 
had time lost from November 9 to December 9, 1970 and from 
March 6 to 9, 1971.  His military occupational specialty was 
infantry and he was awarded the National Defense Service 
Medal and the Vietnam Service Medal.  In November 1970, the 
serviceman was tried and convicted by special court martial 
for violation of Article 91, Uniform Code of Military Justice 
(UCMJ), in that he willfully disobeyed a lawful order to pack 
his gear and report to meet his company in the field.  He was 
sentenced to forfeiture of $50 pay for 4 months and to 
confinement at hard labor for two months which was suspended 
for 6 months.  The sentence was approved in November 1970.  
In a March 1971 report, the serviceman's commanding officer 
noted that, from the time of arrival at that unit, the 
serviceman had been a most belligerent and careless 
individual who, when given the opportunity to become the 
executive officer's driver, carelessly left his vehicle 
unattended, resulting in its being stolen; had shown 
disrespect toward his superior commissioned and non-
commissioned officers; and had not behaved in a soldierly 
manner.  Additionally, it was noted that he did not wish to 
perform his duties in a military manner and responded 
negatively when asked or told to do a job.  His conduct and 
efficiency ratings were noted to be unsatisfactory.  

In March 1971 the serviceman was charged with violation of 
multiple articles of the UCMJ, including missing movement of 
his company, failure to go to his appointed place of duty, 
being absent without leave, willfully disobeying lawful 
orders, attempting to escape from lawful custody, assaulting 
an officer, and wrongfully communicating a threat to injure 
his superior commissioned officer.  Statements by various 
commissioned and non-commissioned officers attest to the 
serviceman's infractions.  One by the serviceman's commanding 
officer (CO) indicates that on March 18, 1971, the serviceman 
was issued an order that he was confined to the command 
bunker until further notice.  A few minutes later he started 
to leave the bunker and told the CO to get out of his way, 
pushing and then throwing a punch at the CO when he tried to 
bar the serviceman's exit.  The serviceman had to be wrestled 
to the floor and threatened the commander.  

On March 21, 1971 the serviceman requested a discharge for 
the good of the service under other than honorable 
conditions.  He was provided information on the consequences 
of such a discharge.  An assistant battalion judge advocate 
annotated the request by noting that he had advised the 
serviceman of the basis for a contemplated court martial that 
could lead to a bad conduct discharge or a dishonorable 
discharge, of the effects of the current request for 
discharge and of the rights available to him, and that the 
serviceman personally made the choices indicated in his 
request.  The request was approved.  

In a December 1972 administrative decision, the RO concluded 
that the serviceman's discharge was for willful and 
persistent misconduct and under dishonorable conditions. 

A certificate of death shows that the serviceman died in 
March 1997.  The cause of death is listed as non-small cell 
lung cancer.  

In her application for a change in the type of discharge, 
dated in June 1997, the appellant asserted that her spouse 
served in an airborne division during service in Vietnam and 
engaged in combat with the enemy.  She indicated that he had 
received excellent ratings for conduct and efficiency in 
basic training and AIT (advanced individual training).  

In her Notice of Disagreement, dated in May 1998, the 
appellant indicated that she had requested an upgraded 
discharge from the appropriate department.  

In her substantive appeal, VA Form 9, dated in February 1999, 
the appellant stated that her husband had been very young 
during the time he was in service and indicated that with 
maturity had come respect.  

At a personal hearing before a Veterans Law Judge at the RO 
in May 1999, the appellant testified that she and her husband 
were married in 1980.  Transcript, p. 4 (May 1999).  She 
indicated that since that time her husband had coached less 
fortunate kids in sports and was a good person.  Tr., p. 5.  
She stated that she filed an application for an upgrade of 
her husband's discharge in June 1997, but to date, had not 
yet received a decision.  Tr., p. 3. 


Criteria and Analysis

A discharge or release is considered to have been issued 
under dishonorable conditions in certain circumstances, 
specified in 38 C.F.R. § 3.12(b) to include sentence by a 
general court-martial; resignation of an officer for the good 
of the service; or as a deserter.  Such discharge is a bar to 
the payment of benefits unless it is found that the person 
was insane at the time of committing the offense causing such 
discharge or release or unless otherwise specifically 
provided.  See 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  
Acceptance of an undesirable discharge to escape trial by 
general court-martial is considered to be a discharge issued 
under dishonorable conditions. 38 C.F.R. § 3.12(d)(1).  A 
discharge under other than honorable conditions will be 
considered to have been issued under dishonorable conditions 
if it is determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful, and meritorious.  38 C.F.R. § 3.12(d)(4).

The serviceman was issued a discharge under other than 
honorable conditions, pursuant to his request for a discharge 
for the good of the service.  That he served in Vietnam and 
may have engaged in combat have been considered, along with 
his age.  However, the record reflects that while in Vietnam 
he engaged in repeated acts of misconduct, including several 
absence offenses, failure to obey lawful orders, and 
assaulting and threatening to injure the CO of his company.  
Thus, in combination, his offenses are deemed to have 
constituted persistent and willful misconduct.  As it is not 
shown that he was insane at the time of his offenses (and the 
appellant has not alleged such), his other than honorable 
discharge was under dishonorable conditions and is a bar to 
the payment of VA benefits.  38 C.F.R. 
§ 3.12(c).  As a matter of law, the Board is without 
authority to grant the benefit sought on appeal.  Because the 
claim for DIC is without legal merit, it is denied.  See 
Sabonis v. Brown, 6 Vet. App. 426 (19940.  Should the 
serviceman's discharge be officially upgraded, the appellant 
may reapply for VA benefits.  





ORDER

The claim for entitlement to DIC benefits is denied.



		
	JANE E. SHARP
	Veterans Law Judge
	Board of Veterans' Appeals

 

